United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3288
                                    ___________

United States of America,           *
                                    *
          Appellee,                 * Appeal from the United States
                                    * District Court for the
     v.                             * District of South Dakota.
                                    *
Chim Lo Van, also known as Monkey, *       [UNPUBLISHED]
                                    *
          Appellant.                *
                               ___________

                            Submitted: June 7, 2001
                                Filed: June 12, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Chim Lo Van appeals the 100-month sentence the district court1 imposed after
he pleaded guilty to possessing methamphetamine with intent to distribute, in violation
of 21 U.S.C. § 841(a)(1). Lo Van argues his sentence violates Apprendi v. New
Jersey, 530 U.S. 466 (2000).




      1
        The HONORABLE LAWRENCE L. PIERSOL, Chief Judge, United States
District Court for the District of South Dakota.
       Having carefully reviewed the record, we conclude the district court did not err
in sentencing Lo Van, as his sentence did not exceed the statutory maximum prison
term for possessing with intent to distribute an unspecified amount of
methamphetamine. See 21 U.S.C. § 841(b)(1)(C); United States v. Aguayo-Delgado,
220 F.3d 926, 933 (8th Cir.), cert. denied, 121 S. Ct. 600 (2000).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-